                                        Case 2:18-cv-00674-GMN-VCF Document 44 Filed 05/21/19 Page 1 of 2



                                    1   JEROME R. BOWEN, ESQ.
                                        Nevada Bar No.4540
                                    2   BRANDON J. TROUT, ESQ.
                                        Nevada Bar No. 13411
                                    3   BOWEN LAW OFFICES
                                        9960 W. Cheyenne Ave., Suite 250
                                    4   Las Vegas, Nevada 89129
                                        Telephone: (702)240-5191gFacsimile: (702) 240-5797
                                    5   twilcox@lvlawfirm.com
                                        Attorneys for Plaintiff
                                    6
                                    7                                 UNITED STATES DISTRICT COURT
                                    8                                        DISTRICT OF NEVADA
                                    9                                                   ***
                                   10
                                         SHANE SPILLETT, an individual;                       Case No.: 2:18-cv-0674-GMN-VCF
702-240-5191 FAX: 702-240-5797




                                   11
 9960 W. Cheyenne Ave., Ste. 250




                                                               Plaintiff,
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129




                                         vs.
      Conquistador Plaza




                                   13
                                         STATE FARM MUTUAL AUTOMOBILE
                                   14    INSURANCE COMPANY, a foreign
                                         corporation; DOES I through X, inclusive;
                                   15    and ROE CORPORATIONS, I through X,
                                         inclusive,
                                   16
                                   17                         Defendants.

                                   18
                                         STIPULATION TO EXTEND THE DATE FOR PLAINTIFF TO FILE HIS RESPONSE
                                   19         TO DEFENDANT STATE FARM MUTUAL AUTOMOBILE INSURANCE
                                                 COMPANY’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                                   20                              (Second Request)
                                   21
                                                  Plaintiff and Defendant have stipulated to agreed to an addition one week extension of time
                                   22
                                        from May 21, 2019 to May 28, 2019 for Plaintiff to file his Opposition to Defendant’s Motion for
                                   23
                                        Partial Summary Judgment (ECF 23) filed on April 16, 2019. The reasons supporting this
                                   24
                                        stipulation are as follows: Plaintiff’s counsel has been traveling out of town conducting out of state
                                   25
                                        depositions and hearings. Plaintiff’s counsel has also been a ill and out of the office and requires
                                   26
                                        additional time to respond. The Plaintiff wishes to provide the Court a complete outline of facts and
                                   27
                                        issues.
                                        Case 2:18-cv-00674-GMN-VCF Document 44 Filed 05/21/19 Page 2 of 2



                                    1
                                    2          This is the second extension of time requested by the Parties related to this Motion, which
                                    3   is made in good faith and not for purposes of delay.
                                    4   Dated this 20th day of May, 2019.                Dated this 20th day of May, 2019.
                                    5
                                         /s/ Jerome R. Bowen, Esq.                       /s/ Robert W. Freeman, Esq
                                    6   JEROME R. BOWEN, ESQ.                            ROBERT W. FREEMAN, ESQ.
                                        Nevada Bar No. 4540                              Nevada Bar No. 03062
                                    7   BRANDON J. TROUT, ESQ.                           PAMELA L. MCGAHA, ESQ.
                                        Nevada Bar No. 13411                             Nevada Bar No. 08181
                                    8   BOWEN LAW OFFICES                                CHERYL A. GRAMES, ESQ.
                                        9960 W. Cheyenne Avenue, Suite 250               Nevada Bar No. 12752
                                    9   Las Vegas, Nevada 89129                          LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                        Attorney for Plaintiff                           6385 S. Rainbow Boulevard, Suite 600
                                   10   Shane Spillett                                   Las Vegas, Nevada 89118
                                                                                         Attorneys for Defendant
702-240-5191 FAX: 702-240-5797




                                   11                                                    State Farm Mutual Automobile
 9960 W. Cheyenne Ave., Ste. 250




                                                                                         Insurance Company
    BOWEN LAW OFFICES




                                   12
    Las Vegas, Nevada 89129
      Conquistador Plaza




                                   13      IT IS SO ORDERED.
                                   14
                                   15                  24
                                           DATED this______day of May, 2019.
                                                                                        ______________________________________
                                   16                                                   Gloria M. Navarro, Chief Judge
                                                                                        UNITED STATES DISTRICT JUDGE
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                                                                   Page 2 of 2
